32. Discharge 2005: Section II, Council (vote)
- Report: Caspary
- Before the vote:
(DE) Mr President, before we move on to give discharge to the Council, I should like to draw the House's attention to the fact that the Council was not present for the debate on the Budget discharge of the Commission and the other institutions and is not, as we can see, present for the decision.
In view of the fact that 80% of the EU's Budget resources are handled via the Member States, which bear responsibility for these funds, we regard this as an intolerable state of affairs. We expect the Council, over the coming months, to come up with a definite action plan for the drafting of the national statements of assurance.
(Loud applause)
I note the comment by Mr Bösch, which clearly does not prevent us from continuing with the vote. Voting by roll call on the discharge is now open.